


110 HCON 185 : Commending the 1st Brigade Combat Team/34th

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 185
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 2, 2007
			Received and referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Commending the 1st Brigade Combat Team/34th
		  Infantry Division of the Minnesota National Guard upon its completion of the
		  longest continuous deployment of any United States ground combat military unit
		  in Operation Iraqi Freedom.
	
	
		Whereas the 1st Brigade Combat Team/34th Infantry Division
			 of the Minnesota National Guard, known as the Red Bull Division, is
			 headquartered in Bloomington, Minnesota, and deployed approximately 2,700
			 hard-working and courageous Minnesotans and approximately 1,300 more soldiers
			 from other Midwestern States;
		Whereas the 1st Brigade Combat Team has a long history of
			 service to the United States, beginning with the Civil War;
		Whereas the 1st Brigade Combat Team was most recently
			 mobilized in September 2005 and departed for Iraq in March 2006;
		Whereas the 1st Brigade Combat Team recently completed the
			 longest continuous deployment of any United States ground combat military unit
			 during Operation Iraqi Freedom;
		Whereas, during its deployment, the 1st Brigade Combat
			 Team completed 5,200 combat logistics patrols, secured 2.4 million convoy
			 miles, and discovered 462 improvised explosive devices (IEDs) prior to
			 detonation;
		Whereas the 1st Brigade Combat Team processed over 1.5
			 million vehicles and 400,000 Iraqis into entry control points without any
			 insurgent penetrations;
		Whereas the 1st Brigade Combat Team captured over 400
			 suspected insurgents;
		Whereas more than 1,400 members of the 1st Brigade Combat
			 Team reenlisted during deployment and 21 members became United States citizens
			 during deployment;
		Whereas the 1st Brigade Combat Team helped start two Iraqi
			 newspapers that provide news to the local population and publish stories on
			 reconstruction progress;
		Whereas the 1st Brigade Combat Team completed 137
			 reconstruction projects;
		Whereas the deployment of the 1st Brigade Combat Team in
			 Iraq was extended by 125 days in January 2007;
		Whereas the 1st Brigade Combat Team and its members are
			 now returning to the United States to loving families and a grateful
			 nation;
		Whereas the families of the members of the 1st Brigade
			 Combat Team have waited patiently for their loved ones to return and endured
			 many hardships during this lengthy deployment;
		Whereas the employers of members and family members of the
			 1st Brigade Combat Team have displayed patriotism over profit, by keeping
			 positions saved for the returning soldiers and supporting the families during
			 the difficult days of this long deployment, and these employers are great
			 corporate citizens through their support of members of the Armed Forces and
			 their family members;
		Whereas communities throughout the Midwest are now
			 integral participants in the Minnesota National Guard’s extensive Beyond the
			 Yellow Ribbon reintegration program that will help members of the 1st Brigade
			 Combat Team return to normal life; and
		Whereas the 1st Brigade Combat Team/34th Infantry Division
			 has performed admirably and courageously, putting service to country over
			 personal interests and gaining the gratitude and respect of Minnesotans,
			 Midwesterners, and all Americans: Now, therefore, be it
		
	
		That Congress—
			(1)commends the 1st
			 Brigade Combat Team/34th Infantry Division of the Minnesota National Guard upon
			 its completion of the longest continuous deployment of any United States ground
			 combat military unit during Operation Iraqi Freedom;
			(2)recognizes the achievements of the members
			 of the 1st Brigade Combat Team and their exemplary service to the United
			 States; and
			(3)directs the Clerk of the House of
			 Representatives to transmit a copy of this resolution to the Adjutant General
			 of the Minnesota National Guard for appropriate display.
			
	
		
			Passed the House of
			 Representatives October 1, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
